The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 30, 2014

                                      No. 04-14-00634-CR

                                      Steven VELASCO,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4702
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
       Appellant Steven Velasco was convicted on July 30, 2013 for possession of a controlled
substance, less than one gram. Appellant’s sentence was suspended. On June 16, 2014, the trial
court modified the terms of Appellant’s probation. Appellant now appeals from the trial court’s
order modifying the conditions of his probation.

        Modification of probation is not appealable at the time of modification. A defendant may
appeal the judgment when he is placed on probation. TEX. CODE CRIM. PROC. ANN. art. 42.12
(23)(b)(Vernon 2006). He may also appeal revocation when he is notified of the decision to
revoke and “is called on” to serve a sentence in jail or the Texas Department of Criminal Justice.
Id. Those are the two opportunities permitting an appeal in a case involving probation. See
Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).

       Appellant is hereby ORDERED to show cause in writing no later than October 30, 2014
why this appeal should not be dismissed for want of jurisdiction.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court